Citation Nr: 9923936	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  92-01 041	)	DATE
	)
	)



On appeal from the Department of Veterans Affairs
Regional Office in Los Angeles, California



THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel



INTRODUCTION

The veteran had active service from July 1968 to July 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 1990 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, wherein service connection for PTSD was granted 
and a 30 percent rating was assigned effective in August 
1989.  

Where entitlement to compensation has already been 
established in a prior final rating action, an appellant's 
disagreement with a subsequent rating is a new claim for an 
"increased rating" based on the level of disability 
presently shown by the evidence.  Suttman v. Brown, 5 Vet. 
App. 127, 136 (1993).  However, a claim placed in appellate 
status by disagreement with the original or initial rating 
award, but not yet ultimately resolved, as with the rating 
for PTSD, remains an "original claim" and is not a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate compensable evaluations must 
be assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.  Therefore, as shown on the title page, 
the Board has not characterized the issue of the proper 
rating for PTSD as an "increased rating."  

While this case was being developed for appellate review, the 
schedular criteria for evaluation of psychiatric disabilities 
were changed effective November 7, 1996.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to an appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so. Marcoux 
v. Brown, 9 Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  As there is no indication that the 
Secretary has precluded application of either the "old" or 
"amended" version of the pertinent regulations, due process 
considerations dictate that the veteran's claim for an 
increased rating for PTSD be evaluated under the pertinent 
regulations effective both before and after the November 7, 
1996 changes to the rating schedule.  Bernard v. Brown, 4 
Vet. App. 384 (1995).



FINDINGS OF FACT

1.  The veteran's PTSD symptoms are not shown by the evidence 
of record to be productive of considerable social and 
industrial impairment at any time during the appeal period.  

2.  While the veteran has difficulty in establishing and 
maintaining effective work and social relationships and has 
disturbances of mood, his other PTSD symptoms are not shown 
by the evidence of record to be productive of flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g. retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
or impaired abstract thinking during the appeal period.  


CONCLUSION OF LAW

An evaluation in excess of 30 percent for PTSD is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. Part 4, Code 9411(effective prior to and as 
of November 7, 1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.  Service medical records are negative for 
the presence of PTSD or any other chronic psychiatric 
disorder during service.  Schizophrenia, a psychosis, was 
first shown more than one year, but less than two years after 
service discharge.  A rating action in December 1974 denied 
service connection for schizophrenia, but authorized medical 
treatment under 38 U.S.C.A. § 602.  

In August 1989, the veteran filed a claim for service 
connection for PTSD.  He underwent psychological examination 
in October 1989 and was encourage to seek treatment for 
alcoholism, depression and anxiety.  On VA psychiatric 
examination in November 1989, a family history and a history 
of his psychiatric status following service were reported.  
On mental status examination, the veteran was said to be 
anxious and fidgety.  His mood was mildly depressed and his 
affect appropriate.  He admitted hearing voices and being 
suspicious of others.  He was fully oriented and his insight 
and judgment were fair.  The examiner's diagnoses were 
schizophrenia, PTSD, and alcohol abuse.  He noted that the 
veteran's pathology interfered with his ability to be 
productive.  He further noted that part of the veteran's 
disability was due to PTSD.  

In March 1990, the RO noted that psychometric testing had not 
been accomplished and that therefore, the psychiatric 
examiner had not had an opportunity to review such test 
findings.  The case was returned for correction of these 
omissions.  

Attempts to have the veteran appear for an interview and 
psychometric testing were unsuccessful, as the veteran did 
not respond to such requests.  A clinical psychologist 
assessed the veteran on the basis of the evidence of record 
including the psychological findings of October 1989.  His 
diagnoses were PTSD, major depression and alcohol abuse.  
Based on the foregoing, he assigned a Global Assessment of 
Functioning (GAF) score of 50.  

The veteran finally appeared for psychological evaluation in 
June 1990.  Again, his pertinent history was reported.  
Testing suggested the presence of PTSD.  The examiner noted a 
continuing problem with alcohol.  The veteran was said to 
have no close friends and was distrustful of others.  
Diagnoses were schizophrenia, PTSD and alcohol dependence.  

The veteran underwent VA psychiatric examination in June 
1990.  The veteran complained of being unable to sleep and of 
drinking alcohol to help him sleep.  He reported nightmares 
and flashbacks of Vietnam.  On mental status examination, the 
veteran was oriented to name and place.  There was slightly 
increased general motor activity and his speech was slightly 
pressured.  His perception revealed evidence of auditory and 
visual hallucinations.  His affect was anxious, somewhat 
irritable and slightly hostile.  His insight was poor and his 
judgment fair to poor.  There was some paranoid ideation.  
Memory was normal, as were his cognitive abilities.  
Diagnoses were schizophrenia, PTSD and alcohol dependence.  

The psychiatric examiner noted that the veteran's auditory 
and visual hallucinations, delusional thinking, impaired 
judgment and chronic course were consistent with his 
schizophrenia.  He felt the veteran's flashbacks, nightmares 
irritability, insomnia and poor concentration were 
attributable to PTSD.  The veteran's use of alcohol was said 
to be serious enough to warrant an alcohol dependence 
diagnosis.  The examiner further opined that the veteran's 
psychopathology rendered him unemployable.  

A rating action in August 1990 awarded service connection for 
PTSD, with a 30 percent rating assigned from the August 1989 
date of claim.  In August 1991, the veteran disagreed with 
the rating assigned and the current appeal ensued.  

In August 1992, this case was remanded by the Board for a 
social and industrial survey and a VA psychiatric 
examination.  

The veteran was hospitalized in September-November 1992 for 
his schizophrenia.  Also noted during hospitalization was 
possible PTSD.  

A report of social and industrial survey in April 1993 showed 
the veteran was living with his mother and had isolated 
himself there since his 1992 hospitalization.  It was noted 
that he had last worked with the Postal Service in February 
1992.  It was further noted that his ability to find 
employment was impaired due to all three of his diagnosed 
mental conditions.  The veteran indicated an interest in 
receiving outpatient treatment which the surveyor thought was 
a good idea.  

The case was returned to the Board, and in February 1996, it 
was again remanded.  The veteran and his representative were 
asked to furnish the necessary information so that the 
veteran's pertinent treatment records could be obtained.  He 
was then to undergo psychiatric evaluation so that the 
psychiatric symptomatology attributable to his service-
connected PTSD could be identified and properly evaluated 
under the rating schedule.  The veteran did not furnish the 
requested information, and refused to appear for the 
scheduled examination in August 1996.  (He attempted to 
withdraw his appeal, but furnished no written request.)

The case was returned to the Board for appellate review and, 
based on his representative's argument, the veteran was given 
another opportunity to furnish the requested information and 
to undergo psychiatric examination.  The Board also noted 
that an examination was necessary so that the veteran's PTSD 
could be evaluated under the new rating criteria that had 
gone into effect in November 1996.  

An RO letter was sent to the veteran's address of record in 
May 1998 asking that he comply with the Board's remand 
request for additional medical information.  No response was 
received from the veteran.  That same month, the veteran was 
advised by RO letter that he had been scheduled for a VA 
examination in June 1998.  The veteran failed to report for 
the scheduled examination and he provided no reason for his 
failure to report.  The case was then returned to the Board 
for further appellate review. 


Criteria.  Disability evaluations are based upon the average 
impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 C.F.R. Part 4.  

The schedular criteria in effect for PTSD (Code 9411) prior 
to November 7, 1996 provided a no percent rating when there 
were neurotic symptoms which might somewhat adversely affect 
relationships with others but which did not cause impairment 
of working ability; a 10 percent rating when there was 
emotional tension or other evidence of anxiety productive of 
"mild" social and industrial impairment; a 30 percent rating 
for "definite" social and industrial impairment; and a 50 
percent rating for "considerable" impairment of social and 
industrial adaptability.  

The VA Schedule of Ratings for Mental Disorders, 38 C.F.R. § 
4.132, was amended and redesignated as 38 C.F.R. § 4.130, 
effective November 7, 1996.  Under the new regulations, the 
evaluation criteria have substantially changed, focusing on 
individual symptoms as manifested throughout the record 
rather than on medical opinions characterizing overall social 
and industrial impairment as mild, definite, considerable, 
severe, or total.  

Under the revised criteria of Code 9411, a psychiatric 
disability which is productive of occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuous medication, will be assigned a 10 
percent evaluation.  

A 30 percent evaluation is assigned where there is disability 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events). 

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

As noted above the schedular criteria for evaluation of 
psychiatric disabilities were changed effective November 7, 
1996.  Where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to an appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 
VAOPGCPREC 11-97.  

Individuals for whom examinations have been authorized and 
scheduled are required to report for such examinations. 38 
C.F.R. § 3.326(a).  The provisions of 38 C.F.R. § 3.655 
address the consequences of a veteran's failure to attend 
scheduled medical examinations.  That regulation provides, in 
pertinent part, as follows:

(a) General. When entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of this section, 
the terms examination and reexamination include periods of 
hospital observation when required by VA.  

(b) Original or reopened claim, or claim for increase. When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  

Analysis.  The veteran's claim for a rating in excess of 30 
percent for his PTSD is well grounded on its face.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992). The veteran has 
asserted that his PTSD is more disabling than contemplated by 
the  30 percent evaluation assigned.  

With respect to the rating criteria effective in November 
1996, a review of the record shows that the veteran failed to 
report for an examination that was scheduled, in part, to 
obtain the psychiatric findings necessary to properly 
evaluate his PTSD under the new criteria.  Under such 
circumstances, the RO was compelled to conduct its 
adjudication based on the evidence of record.  See 38 C.F.R. 
§ 3.655.  That limited medical evidence fails to support an 
evaluation in excess of 30 percent for the veteran's PTSD.  
The criteria for an increased rating of 50 percent under the 
new standards are set out above, and it is clear from the 
reported clinical findings that the veteran does not even 
approach the symptomatology necessary for assignment of the 
next higher rating of 50 percent.  In that regard, the Board 
again notes that the veteran's failure to report for 
examination necessitates a determination based on the 
evidence of record.  

Under the "old" criteria, the Board finds that the symptoms 
and the level of social and industrial impairment of the 
veteran's service-connected psychiatric disorder does not 
more nearly approximate the criteria for the next higher 
rating of 50 percent, i.e., considerable social and 
industrial impairment under Code 9411.  

As noted above, the veteran has three disorders contributing 
to his psychiatric status, but only the symptomatology 
attributable to his PTSD may be considered in determining the 
extent of his service connected disability.  Competent 
medical opinion shows that most of the veteran's psychiatric 
problems are attributable to his two nonservice-connected 
disabilities.  Only the veteran's flashbacks, nightmares, 
irritability, insomnia and some poor concentration were 
attributed to his PTSD by the VA examiner in 1990.  These 
symptoms clearly are not of sufficient severity to result in 
the "considerable" impairment of social and industrial 
adaptability required for a rating of 50 percent under the 
old criteria.  

At the time the veteran's original 30 percent rating was 
assigned, it was well supported by the evidence of record.  
Subsequently, the veteran's symptomatology increased, but 
this increase has been attributed by competent medical 
authority to the veteran's nonservice-connected disabilities 
and not to his service connected PTSD.  In order to assure 
the accuracy of this assessment, the Board sought additional 
examination so that the etiology of all demonstrated 
psychiatric symptomatology could be identified.  However, the 
veteran failed to report for this scheduled examination.  The 
Board would also note that the veteran has not provided good 
cause for his failure to report.  

The present record is insufficient to support a rating in 
excess of the 30 percent currently assigned under either the 
"old" or "new" criteria for the evaluation of service-
connected PTSD.  Accordingly, based on the current 
evidentiary record, a rating in excess of 30 percent is not 
warranted. 


ORDER

Entitlement to a rating in excess of 30 percent for PTSD is 
denied.  



		
	S. F. Sylvester 
	Acting Member, Board of Veterans' Appeals



 

